NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210263-U

                                Order filed November 14, 2022
      ____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
      ILLINOIS,                              )     of the 14th Judicial Circuit,
                                             )     Henry County, Illinois.
            Plaintiff-Appellee,              )
                                             )     Appeal Nos. 3-21-0263 and 3-21-0264
            v.                               )     Circuit Nos. 16-CF-308 and
                                             )      17-CF-328
                                             )
      MICHELLE L. JONES,                     )     Honorable
                                             )     Gregory G. Chickris,
            Defendant-Appellant.             )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Holdridge concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The circuit court did not abuse its discretion by sentencing defendant to a term of
                  imprisonment.

¶2          Defendant, Michelle L. Jones, appeals from the Henry County circuit court’s denial of

     her motion to reconsider sentence. Defendant argues the court abused its discretion by sentencing

     her to a term of imprisonment because the State failed to present any evidence in aggravation and
     the court failed to properly weigh the endangerment posed by defendant’s medical conditions.

     We affirm.

¶3                                          I. BACKGROUND

¶4          Defendant was charged with unlawful possession with intent to deliver a controlled

     substance (720 ILCS 570/401(c)(11) (West 2016)) and unlawful possession of a controlled

     substance (id. § 402(c)) in case No. 16-CF-308. Defendant entered a negotiated plea of guilty to

     unlawful possession with intent to deliver a controlled substance in exchange for the State’s

     dismissal of the remaining charge. Pursuant to the plea, defendant was sentenced to 48 months of

     probation. The terms of the probation order prohibited her from possessing or using any

     controlled substances.

¶5          While on probation, defendant was charged with unlawful possession of

     methamphetamine with intent to deliver (720 ILCS 646/55(a)(1) (West 2016)), possession of

     methamphetamine (id. § 60(a)), and possession of drug paraphernalia (720 ILCS 600/3.5(a)

     (West 2016)) in case No. 17-CF-328. Additionally, the State filed a petition to revoke

     defendant’s probation in case No. 16-CF-308 which referenced the charges in case No. 17-CF-

     328. In case No. 17-CF-328, defendant pled guilty to unlawful possession of methamphetamine

     with intent to deliver, and the State dismissed the remaining charges. In case No. 16-CF-308,

     defendant admitted the unlawful possession with intent to deliver allegation in the petition to

     revoke her probation, and the court granted the State’s motion. Pursuant to the plea, defendant

     was sentenced to 36 months of probation and 180 days in jail in case No. 17-CF-328. Defendant

     was prohibited from possessing or using controlled substances while on probation.

¶6          Thereafter, in both cases, the State filed a petition to revoke probation alleging that

     defendant tested positive for marijuana and methamphetamine. The State filed a supplemental


                                                      2
       petition to revoke probation alleging defendant admitted to using methamphetamine. Defendant

       entered a blind admission of guilt to the allegations that she tested positive for controlled

       substances. The court accepted the admission. The court set the case for sentencing and ordered a

       presentence investigation report (PSI).

¶7            The PSI indicated defendant had prior drug offenses including unlawful possession of

       cannabis and unlawful possession of a controlled substance. Defendant reported that she was

       legally blind and had other health conditions. Defendant also had an extensive history of

       substance abuse.

¶8            The case was continued numerous times. During a status hearing, almost one year later,

       the court ordered an updated PSI. The updated PSI included additional information regarding

       defendant’s health.

¶9            At the sentencing hearing, the State did not offer any formal evidence in aggravation. In

       mitigation, defense counsel presented defendant’s unsworn statement. Defendant stated her

       health had diminished in recent years. She was “past legally blind” due to her underlying

       illnesses of rheumatoid arthritis and sarcoidosis. Defendant regularly saw several specialists for

       her conditions. Defendant accepted responsibility for her relapses and asked the court for

       leniency. Defendant requested the court either reinstate her probation or discharge her probation

       due to her health.

¶ 10          The State argued for a sentence of four years’ imprisonment on each case. Defense

       counsel argued for the court to unsuccessfully discharge defendant from probation based on

       defendant’s health. Alternatively, defense counsel argued for another term of probation. The

       court responded:




                                                         3
              “The Court has considered the factual basis for the offenses, the evidence

              presented at trial, the [PSI], the history, character, and attitude of the

              defendant—and I would say her attitude today is very good—the evidence

              and arguments presented in this hearing, the unsworn statement of the

              defendant, the statutory factors in mitigation and aggravation, the financial

              cost of incarceration, and the circumstances of these offenses.

                        The Court finds that a sentence of probation or conditional

              discharge would deprecate the seriousness of the crimes committed and

              would be inconsistent with the ends of justice and that a sentence of

              imprisonment is necessary for the protection of the public.

                        Here’s the problem: You didn’t comply with probation. You

              continually violated the law during the greater portion of the probation.

              I’m sure that Probation doesn’t want you back. Recently, it appears you’ve

              been doing very good, and your attitude has been very good, but that

              doesn’t undercut what went on before. I can’t, in good conscience, sweep

              the previous conduct under the rug by basically letting you off the hook

              and sending a message that all you have to do is go to inpatient treatment a

              few years ago, and then you can continually not do what you’re supposed

              to do.”

The court revoked defendant’s probation and sentenced defendant to four years’ imprisonment

for unlawful possession with intent to deliver a controlled substance in case No. 16-CF-308. The

court also sentenced defendant to a concurrent term of three years’ imprisonment for unlawful




                                                 4
       possession of methamphetamine with intent to deliver in case No. 17-CF-328. Defense counsel

       filed a motion to reconsider sentence arguing defendant’s sentence was excessive.

¶ 11          At the motion hearing, defense counsel argued for a term of probation based on

       defendant’s health. The State argued the sentence was appropriate. The court continued the case

       and said:

                              “And then see if you can figure out through the records when’s the

                      last time she took meth. I’m concerned about two things: (1) She has all

                      these health problems which she says are going to get worse and be

                      devastating, but yet she’s taking meth during the same time period that she

                      has these health problems. It didn’t seem to matter to her then, but now

                      that she has to go to prison, it’s a big deal.”

¶ 12          At the resumed hearing, defendant’s probation officer testified that defendant had a

       substance abuse evaluation and was recommended for inpatient treatment. Defendant was placed

       on a waitlist since she was preparing to have eye surgery. In the interim, court services

       recommended outpatient treatment. Defendant completed orientation and one skills group.

       Defendant did not return for any further outpatient services. Defendant was discharged from

       outpatient treatment due to lack of communication.

¶ 13          Defendant testified that she did not maintain contact with outpatient services because she

       had gotten back on track with her recovery. Additionally, defendant’s doctors recommended she

       minimize travel due to her higher risk of contracting COVID-19 which is why she did not

       continue outpatient services or start inpatient services. Additionally, defendant requested the

       substance abuse evaluation, and inpatient and outpatient services. None were recommended or

       ordered. Defendant was scared when she relapsed and thought she needed inpatient services but


                                                         5
       then realized she could utilize what she had previously learned in rehabilitation. Defendant no

       longer thought the services were necessary.

¶ 14             The court did not find defendant credible and denied the motion to reconsider. Defendant

       appeals.

¶ 15                                                II. ANALYSIS

¶ 16             Defendant argues the circuit court abused its discretion by sentencing her to a term of

       imprisonment because the State failed to present any evidence in aggravation and the court failed

       to properly weigh the endangerment of defendant’s medical condition. In support of this

       argument, defendant cites to People v. Kish, 58 Ill. App. 3d 215 (1978).

¶ 17             “It is well settled that a trial judge’s sentencing decisions are entitled to great deference

       and will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App.

       3d 796, 800 (2007). A reviewing court “must not substitute its judgment for that of the trial court

       simply because the reviewing court would have weighed the factors differently.” Id. at 800-01. A

       sentence that falls within the statutorily prescribed range is presumptively valid (People v. Busse,

       2016 IL App (1st) 142941, ¶ 27), and “is not an abuse of discretion unless it is manifestly

       disproportionate to the nature of the offense.” People v. Franks, 292 Ill. App. 3d 776, 779

       (1997).

¶ 18             The sentencing range for unlawful possession with intent to deliver a controlled

       substance is 4 to 15 years’ imprisonment. 730 ILCS 5/5-4.5-30 (West 2016). The sentencing

       range for unlawful possession of methamphetamine with intent to deliver is three to seven years’

       imprisonment. Id. § 5-4.5-35. Since defendant’s sentences are within the applicable ranges; they

       are presumptively valid. See Busse, 2016 IL App (1st) 142941, ¶ 27.




                                                            6
¶ 19          “ ‘A trial court has wide latitude in sentencing a defendant, so long as it neither ignores

       relevant mitigating factors nor considers improper factors in aggravation.’ ” People v. Flores,

       404 Ill. App. 3d 155, 157 (2010) (quoting People v. Roberts, 338 Ill. App. 3d 245, 251 (2003)).

       “The existence of mitigating factors does not obligate the trial court to impose the minimum

       sentence” (People v. Garibay, 366 Ill. App. 3d 1103, 1109 (2006)), and does not preclude it from

       imposing the maximum sentence (People v. Pippen, 324 Ill. App. 3d 649, 652 (2001)). The

       absence of aggravating factors does not require the circuit court to impose the minimum

       sentence. People v. Quintana, 332 Ill. App. 3d 96, 109 (2002). We presume the court considered

       the relevant factors and mitigation evidence presented. People v. Wilson, 2016 IL App (1st)

       141063, ¶ 11. The court is not required to “recite and assign a value to each factor.” Id. It is

       defendant’s burden to show that the court did not consider the relevant factors. Id.

¶ 20          The record clearly shows the circuit court considered defendant’s medical conditions

       during the sentencing hearing and the hearing on the motion to reconsider. See 730 ILCS 5/5-5-

       3.1(a)(12) (West 2016). Accordingly, we “must not substitute [our] judgment for that of the trial

       court simply because [we] would have weighed the factors differently.” Jackson, 375 Ill. App. 3d

       at 800-01. Additionally, the lack of evidence in aggravation does not prevent the court from

       sentencing defendant beyond the minimum sentence (Quintana, 332 Ill. App. 3d at 109), so we

       are not convinced that it prevents the court from imposing the minimum. Moreover, while the

       State did not present formal evidence in aggravation, the court noted several aggravating factors.

       Supra ¶ 10; see also 730 ILCS 5/5-5-3.2(a)(1), (3), (12) (West 2016).

¶ 21          Finally, we are not persuaded that our decision in Kish, 58 Ill. App. 3d at 216-17, directs

       the outcome in this case. In Kish, we found the circuit court abused its discretion because it

       sentenced defendant beyond the minimum based on an inference inherent in the statutory


                                                         7
       penalties. Id. Here, defendant was sentenced to the minimum term of incarceration for each

       offense and the court based its decision on appropriate aggravating factors. Thus, the court did

       not abuse its discretion in sentencing defendant to a term of imprisonment.

¶ 22                                          III. CONCLUSION

¶ 23          The judgment of the circuit court of Henry County is affirmed.

¶ 24          Affirmed.




                                                       8